       Case 1:19-cv-08621-JPC-RWL Document 48 Filed 10/05/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                 10/05/2020
SECURITIES AND EXCHANGE COMMISSION                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-8621 (JPC)
                  -v-                                                  :
                                                                       :       NOTICE OF
TOM SIMEO                                                              :   REASSIGNMENT AND
                                                                       :     ADJOURNMENT
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. Any currently scheduled conference or oral argument before this Court is adjourned

pending further order of this Court, but any conference or oral argument before the Magistrate Judge

will proceed as ordered. All parties must familiarize themselves with the Court’s Individual

Rules, including the Court’s Individual Rules and Practices for Pro Se Litigants, which are

available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        On September 23, 2020, Plaintiff filed a letter motion for leave to file a motion for summary

judgment (Dkt. 44). This shall serve as Plaintiff’s pre-motion letter as required by 6.A of the

Court’s Individual Rules and Practices in Civil Cases. If Defendant wishes to respond to Plaintiff’s

letter motion (Dkt. 44), he must do so by October 8, 2020. The currently scheduled Pretrial

Conference for October 8, 2020 at 10:45 a.m. is adjourned to October 23, 2020 at 11:00 a.m. This

conference also shall serve as the pre-motion conference for Plaintiff’s anticipated motion for

summary judgment. Absent leave of Court obtained by letter-motion filed before the conference,

all pretrial conferences must be attended by the attorney who will serve as principal trial counsel
      Case 1:19-cv-08621-JPC-RWL Document 48 Filed 10/05/20 Page 2 of 4


for any represented party.

       Additionally, by October 16, 2020, the parties are hereby ORDERED to file on ECF a joint

letter, described below, updating the Court on the status of the case. The joint letter shall not

exceed five (5) pages, and shall provide the following information, to the extent it is relevant, in

separate paragraphs:

       1.      Names of counsel and current contact information, if different from the information

               currently reflected on the docket;

       2.      A brief statement of the nature of the case and/or the principal defenses thereto;

       3.      A brief explanation of why jurisdiction and venue lie in this Court. In any action

               in which subject matter jurisdiction is founded on diversity of citizenship pursuant

               to Title 28, United States Code, Section 1332, the letter must explain the basis for

               the parties’ belief that diversity of citizenship exists.       Where any party is a

               corporation, the letter shall state both the place of incorporation and the principal

               place of business. In cases where any party is a partnership, limited partnership,

               limited liability company, or trust, the letter shall state the citizenship of each of the

               entity’s members, shareholders, partners, and/or trustees;

       4.      A statement of all existing deadlines, due dates, and/or cut-off dates;

       5.      A statement of any previously scheduled conference dates with the Court that have

               not yet occurred and the matters that were to be discussed;

       6.      A brief description of any outstanding motions, including the date of the motion

               and the nature of the relief sought;

       7.      A statement and description of any pending appeals;

       8.      A detailed statement of all discovery undertaken to date, including how many

               depositions each party has taken and what, if any, discovery remains (e.g., expert

                                                   2
      Case 1:19-cv-08621-JPC-RWL Document 48 Filed 10/05/20 Page 3 of 4


               discovery) that is essential for the parties to engage in meaningful settlement

               negotiations;

       9.      A list of all prior settlement discussions, including the date, the parties involved,

               and the approximate duration of such discussions, if any;

       10.     A statement of whether the parties have discussed the use of alternate dispute

               resolution mechanisms and indicating whether the parties believe that (a) a

               settlement conference before a Magistrate Judge; (b) participation in the District’s

               Mediation Program; and/or (c) retention of a privately retained mediator would be

               appropriate and, if so, when in the case (e.g., within the next sixty days, after the

               deposition of plaintiff is completed, after the close of fact discovery, etc.) the use

               of such a mechanism would be appropriate;

       11.     An estimate of the length of trial; and

       12.     Any other information that the parties believe may assist the Court in advancing

               the case to settlement or trial, including, but not limited to, a description of any

               dispositive or novel issue raised by the case.

       If this case has been settled or otherwise terminated, the parties are not required to submit

such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or other

proof of termination is filed on the docket prior to the joint letter submission deadline, using the

appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19, available at

http://nysd.uscourts.gov/ecf_filing.php. In accordance with the Court’s Individual Rules and

Practices, requests for extensions or adjournment may be made only by letter-motion filed on ECF

and must be received at least 48 hours before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

                                                  3
      Case 1:19-cv-08621-JPC-RWL Document 48 Filed 10/05/20 Page 4 of 4


number of previous requests for adjournment or extension; (4) whether these previous requests

were granted or denied; and (5) whether the opposing party consents, and, if not, the reasons given

by the opposing party for refusing to consent.

       SO ORDERED.

Dated: October 5, 2020                               __________________________________
       New York, New York                              JOHN P. CRONAN
                                                       United States District Judge




                                                 4
